Case 8:20-cv-00604-JLS-KES Document 29 Filed 09/07/21 Page 1 of 1 Page ID #:325



 1

 2
                                                                             J S -6
 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT
 9                                 CENTRAL DISTRICT OF CALIFORNIA
10
     ELIZABETH ALATORRE, an individual,            Case No. 8:20-CV-00604-JLS-KES
11
                      Plaintiff,
12
     v.                                              ORDER DISMISSING ACTION WITH
13
     AMERICAN ADDICTION CENTERS, INC.;               PREJUDICE (Doc. 28)
14   and DOES 1-100 Inclusive,
15                    Defendants.
16

17                Upon consideration of the Parties’ Joint Stipulation Dismissing Action with
18   Prejudice, it is hereby ORDERED that:
19                1. Plaintiff’s Complaint and this entire action is dismissed with prejudice
20                   Pursuant to Federal Rule of Civil Procedure 41(a).
21                2. Each party shall bear its own attorney’s fees and costs in connection
22                   with the prosecution and defense of this action.
23                IT IS SO ORDERED.
24   Dated: September 07, 2021
25                                                  HON. JOSEPHINE L. STATON
                                                    UNITED STATES DISTRICT JUDGE
26

27

28
